DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s after final action filing on 08/15/2022.
Applicant’s cancelation of claims 3-5 and 14-16 is acknowledged and require no further examining.  Claims 1-2, 6-13 and 17-19 are pending and examined below.
Upon further consideration, a new ground(s) of rejection is made in view of reference Craig et al. (8,316,742).  Due to the introduction of new rejections, this action is made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Padget et al. (2017/0167721) in view of references Neubauer et al. (9,010,454), Craig et al. (8,316,742), and Kolgaka et al. (2016/0228130).
Regarding claim 1, Padget et al. disclose a power tool system comprising:
a portable power tool (100) including:
a housing (104);
a motor (122) having an output shaft (page 2 paragraph 41);
a tool holder (144) secured on the output shaft (page 2 paragraph 41) exterior to the housing (104); and
a rotary tool (140) having a nose cap (112) through which the output shaft (page 2 paragraph 41) extends; and
a power tool accessory (page 2 paragraph 41) configured to be retained by the tool holder (144),
wherein the power tool accessory (page 2 paragraph 41) includes a mandrel (see figure 9 below) is connected to the power tool (100).
(Figure 1, 3, 9 and Page 2 paragraph 39, 40, 41)
[AltContent: textbox (Mandrel)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Padget et al.)][AltContent: rect]
    PNG
    media_image1.png
    164
    155
    media_image1.png
    Greyscale
               
    PNG
    media_image1.png
    164
    155
    media_image1.png
    Greyscale

However, Padget et al. do not disclose a data reader and the power tool accessory including a data storage device, wherein the data storage device is installed inside a plastic portion of a mandrel.
Neubauer et al. disclose a power tool system comprising:
a portable power tool (1) including:
a motor (5);
a tool holder (3);
a control unit (15) configured to control the motor (5); and
a data reader (21); and
a power tool accessory (13) configured to be retained by the tool holder (3),
wherein the power tool accessory (13) includes a data storage device (22),
wherein the data storage device (22) includes a computer readable memory having data stored thereon, and
wherein the data reader (21) is configured to access the data stored on the data storage device (22) when the power tool accessory (13) is retained by the tool holder (3).
(Figure 3-4 and Column 2 lines 47-50, 62-65, Column 3 lines 4-8, 17-20, Column 4 lines 14-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool system of Padget et al. by incorporating the controller, the data reader, and the data storage device as taught by Neubauer et al., since column 4 lines 47-54 of Neubauer et al. states such a modification allows the portable power tool to adjust the motor based on the type of power tool accessory retained by the tool holder.
Craig et al. disclose a power tool accessory (110) including a data storage device (120), wherein the data storage device (120) includes a computer readable memory having data stored thereon, wherein the power tool accessory (110) includes a mandrel (116), wherein the data storage device (120) is installed inside the mandrel (116), and wherein data storage device is configured to updated with new data by a controller (700). (Figure 2 and Column 4 lines 4-13, Column 7 lines 19-24, 61-65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified power tool accessory of Padget et al. and Neubauer et al. by incorporating a data storage device configured to be updated by a controller and wherein the data storage device is embedded in the mandrel of the power tool accessory as taught by Craig et al., since column 4 lines 25-30 and column 7 lines 61-65 of Craig et al. states such a modification would allow the data storage device to retain updated information for future use, and would minimize exposure of the data storage device to heat and to harsh environment.
Neubauer et al. also disclose the power tool further comprises a controller (15) configured to monitor current usage of the power tool accessory. (Column 3 lines 4-20)  Therefore, when modifying Padget et al. in view of Neubauer et al. and Craig et al., the data storage device is interpreted to include usage data indicating an amount of use of the power tool accessory, and the power tool is interpreted to comprise a controller configured to monitor current usage of the power tool accessory and access the data storage device to update the usage data on the data storage device based on the current usage.
Koljaka et al. disclose a power tool accessory (30) comprising a mandrel (36), wherein the mandrel (36) includes a plastic portion. (Figure 3 and Page 2 paragraph 29, Page 3 paragraph 39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the mandrel of Padget et al. by having the mandrel including a plastic portion as taught by Koljaka et al., since page 3 paragraph 39 of Kolijaka et al. states such a modification would allow the power tool accessory to be formed of different materials, thereby providing different benefits to different sections of the power tool accessory.
Craig et al. also disclose surrounding the data storage device with non-electrically conducting material would protect the data storage device while permitting signal reception and transmission. (Column 4 lines 30-36)  Therefore, when modifying Padget et al. in view of Neubauer et al., Craig et al., and Koljaka et al., the data storage device is interpreted to be embedded in the plastic portion of the mandrel.
Regarding claim 2, Padget et al. modified by Neubauer et al., Craig et al., and Koljaka et al. disclose the data storage device (Neubauer et al. – 22) comprises an RFID chip, and wherein the data reader (Neubauer et al. – 21) comprises a RFID reader. (Neubauer et al. – Column 4 lines 17-25)
Regarding claim 10, Padget et al. modified by Neubauer et al., Craig et al., and Koljaka et al. disclose data stored on the data storage device (Neubauer et al. – 22) includes setting data indicating settings for the power tool (Padget et al. – 100) when using the power tool accessory (Padget et al. – page 2 paragraph 41), and wherein the power tool (Padget et al. – 100) further comprises a controller (Neubauer et al. – 15) configured to adjust settings of the power tool (Padget et al. – 100) based on the setting data. (Neubauer et al. – Column 4 lines 47-54)
Regarding claim 12, Padget et al. disclose a method of operating a power tool system, said method comprising:
installing a power tool accessory (page 2 paragraph 41) in a tool holder (144) of a power tool (100),
wherein a rotary tool (140) having a nose cap (112) through which the output shaft (page 2 paragraph 41) extends, and
wherein the power tool accessory (page 2 paragraph 41) includes a mandrel (see figure 9 below) is connected to the power tool (100).
 (Figure 1, 3, 9 and Page 2 paragraph 39, 40, 41)
However, Padget et al. do not disclose the power tool accessory including: a data reader; a data storage device, wherein the data storage device is installed inside a plastic portion of a mandrel, and do not disclose the steps accessing the data stored on the data storage device, communicating the data to a controller, and adjusting the settings of the power tool.
Neubauer et al. disclose a power tool system comprising:
a portable power tool (1) including:
a motor (5);
a tool holder (3);
a control unit (15) configured to control the motor (5); and
a data reader (21); and
a power tool accessory (13) configured to be retained by the tool holder (3),
wherein the power tool accessory (13) includes a data storage device (22),
wherein the data storage device (22) includes a computer readable memory having data stored thereon,
wherein the data reader (21) is configured to access the data stored on the data storage device (22) when the power tool accessory (13) is retained by the tool holder (3), and
wherein the controller (15) is configured to adjust the settings of the power tool (1) based on the data stored on the data storage device (22).
(Figure 3-4 and Column 2 lines 47-50, 62-65, Column 3 lines 4-8, 17-20, Column 4 lines 14-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool system of Padget et al. by incorporating the controller, the data reader, and the data storage device as taught by Neubauer et al., since column 4 lines 47-54 of Neubauer et al. states such a modification allows the portable power tool to adjust the motor based on the type of power tool accessory retained by the tool holder.
Neubauer et al. disclose that the data storage device (22) is fixed on the power tool accessory (13) in the clamping area of the power tool accessory (13). (Column 4 lines 25-27)  In order for the data reader to read the data storage device, the data reader needs to be near the clamping area.
Therefore, Padget et al. modified by Neubauer et al. is interpreted to disclose the data reader (Neubauer et al. – 21) is incorporated into the nose cap (Padget et al. – 112), and wherein the data storage device is installed inside the mandrel (Padget et al. – see figure 9 below) of the power tool accessory (Padget et al. – page 2 paragraph 41).
Craig et al. disclose a power tool accessory (110) including a data storage device (120), wherein the data storage device (120) includes a computer readable memory having data stored thereon, wherein the power tool accessory (110) includes a mandrel (116), and wherein the data storage device (120) is installed inside the mandrel (116). (Figure 2 and Column 4 lines 4-13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified power tool accessory of Padget et al. and Neubauer et al. by having the data storage device embedded in the mandrel of the power tool accessory as taught by Craig et al., since column 4 lines 25-30 of Craig et al. states such a modification would minimize exposure of the data storage device to heat and to harsh environment.
Koljaka et al. disclose a power tool accessory (30) comprising a mandrel (36), wherein the mandrel (36) includes a plastic portion. (Figure 3 and Page 2 paragraph 29, Page 3 paragraph 39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the mandrel of Padget et al. by having the mandrel including a plastic portion as taught by Koljaka et al., since page 3 paragraph 39 of Kolijaka et al. states such a modification would allow the power tool accessory to be formed of different materials, thereby providing different benefits to different sections of the power tool accessory.
Craig et al. also disclose surrounding the data storage device with non-electrically conducting material would protect the data storage device while permitting signal reception and transmission. (Column 4 lines 30-36)  Therefore, when modifying Padget et al. in view of Neubauer et al., Craig et al., and Koljaka et al., the data storage device is interpreted to be embedded in the plastic portion of the mandrel.
Regarding claim 13, Padget et al. modified by Neubauer et al., Craig et al., and Koljaka et al. disclose the data storage device (Neubauer et al. – 22) comprises an RFID chip, and wherein the data reader (Neubauer et al. – 21) comprises a RFID reader. (Neubauer et al. – Column 4 lines 17-25)
Regarding claim 19, Padget et al. disclose a power tool system comprising:
a portable power tool (100) including:
a housing (104);
a motor (122) having an output shaft (page 2 paragraph 41);
a tool holder (144) secured on the output shaft (page 2 paragraph 41) exterior to the housing (104); and
a rotary tool (140) having a nose cap (112) through which the output shaft (page 2 paragraph 41) extends; and
a power tool accessory (page 2 paragraph 41) configured to be retained by the tool holder (144),
wherein the power tool accessory (page 2 paragraph 41) includes a mandrel (see figure 9 above) is connected to the power tool (100).
(Figure 1, 3, 9 and Page 2 paragraph 39, 40, 41)
However, Padget et al. do not disclose a data reader; the power tool accessory including a data storage device, wherein the data storage device is installed inside a plastic portion of a mandrel; and a controller configured to access the data storage device to update the data on the data storage device.
Neubauer et al. disclose a power tool system comprising:
a portable power tool (1) including:
a motor (5);
a tool holder (3);
a control unit (15) configured to control the motor (5); and
a data reader (21); and
a power tool accessory (13) configured to be retained by the tool holder (3),
wherein the power tool accessory (13) includes a data storage device (22),
wherein the data storage device (22) includes a computer readable memory having data stored thereon, and
wherein the data reader (21) is configured to access the data stored on the data storage device (22) when the power tool accessory (13) is retained by the tool holder (3).
(Figure 3-4 and Column 2 lines 47-50, 62-65, Column 3 lines 4-8, 17-20, Column 4 lines 14-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool system of Padget et al. by incorporating the controller, the data reader, and the data storage device as taught by Neubauer et al., since column 4 lines 47-54 of Neubauer et al. states such a modification allows the portable power tool to adjust the motor based on the type of power tool accessory retained by the tool holder.
Craig et al. disclose a power tool accessory (110) including a data storage device (120), wherein the data storage device (120) includes a computer readable memory having data stored thereon, wherein the power tool accessory (110) includes a mandrel (116), wherein the data storage device (120) is installed inside the mandrel (116), and wherein data storage device is configured to updated with new data by a controller (700). (Figure 2 and Column 4 lines 4-13, Column 7 lines 19-24, 61-65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified power tool accessory of Padget et al. and Neubauer et al. by incorporating a data storage device configured to be updated by a controller and wherein the data storage device is embedded in the mandrel of the power tool accessory as taught by Craig et al., since column 4 lines 25-30 and column 7 lines 61-65 of Craig et al. states such a modification would allow the data storage device to retain updated information for future use, and to minimize exposure of the data storage device to heat and to harsh environment.
Neubauer et al. also disclose the power tool further comprises a controller (15) configured to monitor current usage of the power tool accessory. (Column 3 lines 4-20)  Therefore, when modifying Padget et al. in view of Neubauer et al. and Craig et al., the data storage device is interpreted to include usage data indicating an amount of use of the power tool accessory, and the power tool is interpreted to comprise a controller configured to monitor current usage of the power tool accessory and access the data storage device to update the usage data on the data storage device based on the current usage.
Koljaka et al. disclose a power tool accessory (30) comprising a mandrel (36), wherein the mandrel (36) includes a plastic portion. (Figure 3 and Page 2 paragraph 29, Page 3 paragraph 39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the mandrel of Padget et al. by having the mandrel including a plastic portion as taught by Koljaka et al., since page 3 paragraph 39 of Kolijaka et al. states such a modification would allow the power tool accessory to be formed of different materials, thereby providing different benefits to different sections of the power tool accessory.
Craig et al. also disclose surrounding the data storage device with non-electrically conducting material would protect the data storage device while permitting signal reception and transmission. (Column 4 lines 30-36)  Therefore, when modifying Padget et al. in view of Neubauer et al., Craig et al., and Koljaka et al., the data storage device is interpreted to be embedded in the plastic portion of the mandrel.

Claims 6-9, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Padget et al. (2017/0167721) in view of references Neubauer et al. (9,010,454), Craig et al. (8,316,742), and Kolgaka et al. (2016/0228130) as applied to claims 1 and 12 respectively, and further in view of reference Volpert (9,367,062).
Regarding claim 6, Padget et al. modified by Neubauer et al., Craig et al., and Koljaka et al. disclose the claimed invention as stated above but do not disclose a communication device configured to transmit data to an external device.
Volpert disclose a power tool (102) comprising:
a housing (104);
a motor (108);
a tool holder (112);
a controller (128); 
a memory (120); and
a communication device (132, 136) configured to transmit data pertaining to the power tool accessory to an external device (150).
(Figure 1-2 and Column 4 lines 21-35, 20-24, 31-34, Column 6 lines 57-61, Column 7 lines 3-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Padget et al. by incorporating a communication device as taught by Volpert, since column 1 lines 58-66 of Volpert states such a modification would allow a user to access operational state data of the power tool without increasing the weight and complexity of the power tool.
Regarding claim 7, Padget et al. modified by Neubauer et al., Craig et al., Koljaka et al., and Volpert disclose the external device (Volpert – 150) comprises a mobile phone, a tablet, a computer, or a smart watch. (Volpert – Column 2 line 64 through Column 3 line 6)
Regarding claim 8, Padget et al. modified by Neubauer et al., Craig et al., Koljaka et al., and Volpert disclose the external device (Volpert – 150) includes a processor that is configured to run a software application using the data as input. (Volpert – Column 7 lines 3-9, 47-53)
Regarding claim 9, Padget et al. modified by Neubauer et al., Craig et al., Koljaka et al., and Volpert disclose the external device (Volpert – 150) is configured to provide accessory information to a user of the external device pertaining to the power tool accessory (Padget et al. – page 2 paragraph 41). (Volpert – Column 6 lines 57-61, Column 7 lines 3-9)
Regarding claim 11, Padget et al. modified by Neubauer et al., Craig et al., Koljaka et al., and Volpert disclose the data stored on the data storage device (Neubauer et al. – 22) includes usage data indicating an amount of use of the power tool accessory (Padget et al. – page 2 paragraph 41), wherein the power tool (Padget et al. – 100) further comprises a controller (Craig et al. – 700) configured to monitor current usage of the power tool accessory (Padget et al. – page 2 paragraph 41) and access the data storage device (Neubauer et al. – 22) to update the data on the data storage device (Neubauer et al. – 22) on the current usage. (Neubauer et al. – Column 3 lines 4-20)(Craig et al. – Column 7 lines 61-65)
Regarding claim 17, Padget et al. modified by Neubauer et al., Craig et al., and Koljaka et al. disclose the claimed invention as stated above but do not disclose a communication device configured to transmit data to an external device.
Volpert disclose a power tool (102) comprising:
a housing (104);
a motor (108);
a tool holder (112);
a controller (128); 
a memory (120); and
a communication device (132, 136) configured to transmit data pertaining to the power tool accessory to an external device (150),
wherein the external device is configured to execute a software application to provide product information pertaining to the power tool accessory to a user.
(Figure 1-2 and Column 4 lines 21-35, 20-24, 31-34, Column 6 lines 57-61, Column 7 lines 3-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Padget et al. by incorporating a communication device and the step of transmitting data and executing a software application as taught by Volpert, since column 1 lines 58-66 Volpert states such a modification would allow a user to access operational state data of the power tool without increasing the weight and complexity of the power tool.
Regarding claim 18, Padget et al. modified by Neubauer et al., Craig et al., Koljaka et al., and Volpert disclose the external device (Volpert – 150) comprises a mobile phone, a tablet, a computer, or a smart watch. (Volpert – Column 2 line 64 through Column 3 line 6)

Response to Arguments
The Amendments filed on 08/15/2022 have been entered.  Applicant’s cancelation of claims 3-5 and 14-16 is acknowledged and require no further examining.  Claims 1-2, 6-13 and 17-19 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Padget et al. (2017/0167721) modified by references Neubauer et al. (9,010,454) and Kolgaka et al. (2016/0228130), Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejections do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Due to the introduction of new rejections, this action is made NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 31, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731